     Case: 4:20-cv-01912-SEP Doc. #: 7 Filed: 03/19/21 Page: 1 of 2 PageID #: 26




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                           )
                                                      )
                  Plaintiff,                          )
                                                      )
          v.                                          )   Case No. 4:20-cv-1912-SEP
                                                      )
CO1, et al.,                                          )
                                                      )
                  Defendants.                         )

                                   MEMORANDUM AND ORDER
          This matter comes before the Court on its own motion. On February 8, 2021, the Court
directed Plaintiff to file an amended complaint within twenty-one (21) days. Doc. [5]. Plaintiff
has failed to comply. For the following reasons, the action will be dismissed without prejudice.
          Plaintiff is a self-represented litigant who filed this civil action on December 21, 2020.
Plaintiff’s complaint was handwritten on two pages of notebook paper and named the following
defendants in their official and individual capacities: CO1; CO2; Sg.; LT; Captin; Corpel;
Major; Freemen; Caseworker; CCA; Assist Warden; Warden; MODOC; ERDCC; P&P ERDCC
IPO; P&P ERDCC Supsvor; P&P Director; P&P Assist Director; P&P; Assist Superintendent;
Superintendent; Director; Assist Director; Assist ATT General; ATT General; LT Govener;
Govener; Sentor; and House Rep MO.1
          This matter is one of more than 130 civil rights actions Plaintiff has filed in this Court
since September of 2020. Plaintiff’s complaint alleges:
               I am in the whole [sic] in ERDCC 7 HU absolut[el]y for not[h]ing. Won’t let
               me out [and] can’t use the phone. Being treated like I’ve done something
               wrong. I was suppose to get out on [] 10-7-20 ain’t seen nobody at all. I’m
               going crazy down here. It’s cruel and unuselly [sic] punishment. This is
               wrong. I [am] a sourvin [sic] citiz[e]n. I should not be treated like this at all.
Doc. [1] at 2. Plaintiff provides no additional facts demonstrating why his placement into the
“whole” or administrative segregation amounts to a constitutional violation. Additionally,
Plaintiff neither indicates the relationship between the defendants and his claim nor identifies
exactly who at the prison purportedly violated his rights.

1
    The Court has listed the defendants using Plaintiff’s own spelling and abbreviations.
   Case: 4:20-cv-01912-SEP Doc. #: 7 Filed: 03/19/21 Page: 2 of 2 PageID #: 27




       On February 8, 2021, the Court directed Plaintiff to file an amended complaint. Doc. [5].
In so doing, the Court noted Plaintiff’s complaint was subject to dismissal because he did not
explain how his rights were violated, who purportedly violated his rights, and how the named
defendants were directly involved in or personally responsible for the alleged violations.
Plaintiff was given twenty-one (21) days to file an amended complaint. Plaintiff was also
directed to either file a motion to proceed in forma pauperis on a Court-provided form or pay the
full filing fee. The filings were due on March 1, 2021. He was advised that failure to respond
would result in the dismissal of this action without prejudice and without further notice.
       Plaintiff did not file an amended complaint or a motion to proceed in forma pauperis by
March 1st, as directed. Plaintiff did not pay the Court’s filing fee. Further, he has not filed a
motion with the Court seeking an extension of time in which to comply. Under Federal Rule of
Civil Procedure 41(b), an action may be dismissed for failure to comply with a court order. See
Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (district court
may dismiss a self-represented litigant’s action for failure to comply with court order on its own
initiative). Because Plaintiff has not complied with the Court’s Order of February 8, 2021, or
filed any motion seeking an extension of time in which to comply, the Court will dismiss this
action without prejudice.
       Accordingly,
       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for
failure to comply with the Court’s order of February 8, 2021. See Fed. R. Civ. P. 41(b). A
separate order of dismissal will be entered herewith.
       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in
good faith.
       Dated this 19th day of March, 2021.




                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
